On June 12,1991, the Defendant was sentenced to ten (10) years for Burglary and was given credit for 61 days time served. On June 28,1991 the Defendant’s sentenced for Issuing a Bad Check was revoked and he received eighteen (18) months to be served consecutive with the term imposed in DC-91-021. Credit is given for 21 days time served in addition to 72 days credit in the original judgment.
On May 8,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dan Safransky, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Dan Safransky, Legal Intern from the Montana Defender Project for his assistance to the defendant and to this Court.